Citation Nr: 1203605	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scars, right lower extremity associated with residuals of the right ankle.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to April 6, 2004; in excess of 40 percent disabling, for the period beginning April 6, 2004, to prior to December 1, 2007; in excess of 20 percent disabling, for the period beginning December 1, 2007, to prior to July 2, 2008; in excess of 40 percent disabling, for the period beginning July 2, 2008, to prior to May 26, 2009; and in excess of 10 percent disabling, for the period beginning May 26, 2009, for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle.

4.  Whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 20 percent, effective December 1, 2007, was proper. 

5.  Whether the reduction in evaluation for service-connected radiculopathy of the left lower extremity from 20 percent disabling to 10 percent disabling, effective December 1, 2007, was proper.

6.  Whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 10 percent, effective May 26, 2009, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The issues of entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to April 6, 2004; in excess of 40 percent disabling, for the period beginning April 6, 2004, to prior to December 1, 2007; in excess of 20 percent disabling, for the period beginning December 1, 2007, to prior to July 2, 2008; in excess of 40 percent disabling, for the period beginning July 2, 2008, to prior to May 26, 2009; and in excess of 10 percent disabling, for the period beginning May 26, 2009, for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle; whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 20 percent, effective December 1, 2007, was proper; whether the reduction in evaluation for service-connected radiculopathy of the left lower extremity from 20 percent disabling to 10 percent disabling, effective December 1, 2007, was proper; and whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 10 percent, effective May 26, 2009, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Scars, right lower extremity associated with residuals of the right ankle, have manifested pain on examination throughout the period on appeal. 

2.  The Veteran is service-connected for residuals of fracture of the right ankle, currently evaluated as 30 percent disabling; radiculopathy, right lower extremity, associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; gastroesophageal reflux disease, currently evaluated as 10 percent disabling; radiculopathy of the left lower extremity associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; tendonitis of the right mid foot, currently evaluated as 10 percent disabling; low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle, currently evaluated as 10 percent disabling; urinary incontinence associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; residuals of fractured nose status-post left septoplasty, currently evaluated as 10 percent disabling; and scars, right lower extremity, evaluated as 10 percent disabling pursuant to this decision. 

3.  The Veteran's service-connected disabilities are shown to be productive of a disability picture that precludes him from securing and following some form of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for scars, right lower extremity associated with residuals of the right ankle, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

2.  The criteria for the assignment of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected scars, right lower extremity associated with residuals of the right ankle, has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as the Veteran's claim for benefits was received by VA in May 2005, the Board will consider the diagnostic criteria in effect prior to the October 2008 amendments. 

Pursuant to Diagnostic Code 7804, a maximum 10 percent evaluation is warranted for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft disuse damage.  Id., Note (1). 

In reviewing the evidence of record, the Board finds that an initial evaluation of 10 percent is warranted for service-connected scars, right lower extremity associated with residuals of the right ankle.  

In September 2005, the Veteran was afforded a VA Compensation and Pension (C&P) scars examination.  The Veteran reported that his scars hurt.  On physical examination the Veteran was noted to have a 7 centimeter anterior medial scar on the right ankle, an 8 centimeter distal fibular scar above the right ankle, and a two and one half centimeter scar inferior to the lateral malleolus.  The examiner noted that there was no tenderness, erythema, redness, or raised areas.  However, the examiner noted that light touch to the entire ankle produced pain.  The scar was reported to be unremarkable and that there was no local tenderness about the scar.  

In March 2007 the Veteran reported that he spoke with VA physicians numerous times over the years regarding his scars on the right ankle.  He indicated that the only help they offered was hydrocortisone and painkillers.

In June 2007 the Veteran was afforded a VA C&P examination.  The medical records were noted to reveal no complaints in regard to the residuals from his scars.  The Veteran was noted to complain of pain, burning, and itching at the site of his scar.  The Veteran was reported to use Aloe-Vera/Vitamin E cream and occasionally 2 percent hydrocortisone.  The Veteran stated that the pain often started at night and that he has to get up and apply the cream.  Physical examination revealed a 7 centimeter scar, very thin, less than 1 millimeter, pale, flat, over his medial malleolus.  He was tender to palpation of the anterior medial malleolus.  Also a 13 centimeter scar overlying the lateral malleolus.  It was very thin as well, less than 1 millimeter.  The scar was pale, flat, and nontender.  Both scars were noted to have mild dry overlying skin and no ulceration, depression, or hypertrophy.  The examiner diagnosed the Veteran with scars on the right lower extremity, minimal disability with mild pain and itching.

The Veteran was afforded a VA C&P examination in July 2008.  Physical examination revealed scars on the right ankle.  A scar at the medial maleolar measured 7 centimeters by 2 millimeters and a scar on the lateral maleolar measured 17 centimeters by 2 millimeters.  The examiner noted tenderness with palpation.  There was no adherence to underlying tissue, no loss of function or limitation of motion, and no skin ulceration or breakdown.  

The Veteran was afforded a VA C&P examination in May 2009.  The Veteran was noted to have a scar on the right lower extremity anterior surface.  The scar was indicated to be vertical from the top of the lateral foot to above lateral malleolus.  The scar was noted to be pruritic and the Veteran scratched it in his sleep.  There was a small scab noted from scratching.  The scar was measured as 0.2 centimeters in width and 15 centimeters in length.  There was no tenderness on palpation, no adherence to underlying tissue, no underlying soft tissue damage, no ulceration or breakdown over the scar, and no limitation of motion or loss of function was related to the scar.  

Another scar was identified on the right lower extremity anterior surface.  The scar was located vertical over the medial malleolus.  The maximum width was 0.3 centimeters and the length was 8 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  

At a hearing before the undersigned Veterans Law Judge in July 2011, the Veteran reported that his right ankle scars were painful.  In addition, the Veteran stated unequivocally at the hearing that an award of 10 percent disabling would satisfy his claim.

As noted above, a superficial scar (one that is not associated with underlying soft tissue damage) that is painful warrants a maximum 10 percent evaluation.  While examination in September 2005 and May 2009 did not reveal tenderness to palpation, examination in June 2007 and July 2008 revealed tenderness.  In addition, the Veteran has competently and credibly reported that his scars are painful.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (a Veteran is competent to testify to factual matters of which he has first-hand knowledge).  As such, resolving all doubt in favor of the Veteran, the Board will consider the Veteran's scars to be tender and painful. 

Under these circumstances, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's scars, right lower extremity associated with residuals of the right ankle for the entire period on appeal and, as such, consideration of a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As previously noted, the Veteran indicated that a 10 percent rating would satisfy his appeal.  Thus, the Board need not consider whether he meets the criteria for an evaluation in excess of 10 percent disabling.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

As such, the Board finds that an initial evaluation of 10 percent is granted for scars, right lower extremity associated with residuals of the right ankle.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.

III.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from a common etiology or from a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war are considered to be one disability.  Id.

The Veteran is service-connected for residuals of fracture of the right ankle, currently evaluated as 30 percent disabling; radiculopathy, right lower extremity, associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; gastroesophageal reflux disease, currently evaluated as 10 percent disabling; radiculopathy of the left lower extremity associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; tendonitis of the right mid foot, currently evaluated as 10 percent disabling; low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle, currently evaluated as 10 percent disabling; urinary incontinence associated with low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling; residuals of fractured nose status-post left septoplasty, currently evaluated as 10 percent disabling; and scars, right lower extremity, evaluated as 10 percent disabling pursuant to the decision above.  The combined disability evaluation is 70 percent for these service-connected disabilities.  38 C.F.R. §§ 4.25, 4.26 (2011).

As the Veteran's residuals of fracture of the right ankle, currently evaluated as 30 percent disabling and low back strain and mild degenerative disc disease, currently evaluated as 10 percent disabling both affect a single body system, specifically orthopedic, they are considered to be one disability for the purposes of meeting the schedular criteria for TDIU.  Combined, these disabilities represent an evaluation of 40 percent disabling.  38 C.F.R. §§ 4.25, 4.26.  The Board notes that the Veteran's total combined evaluation for service-connected disabilities is 70 percent disabling and, therefore, the schedular requirements of 38 C.F.R. § 4.16(a) are met.

In September 2005 the Veteran was afforded a VA examination.  The examiner noted that the Veteran can walk although the Veteran reported that he could walk only a block or two.  The examiner recognized that the Veteran may have pain but found nothing that would impede walking.  He could carry out light or medium work activities and could walk and stand through a place of employment.  The examiner noted that the Veteran could sit on a restricted basis with a need for a 5 minute break per hour.  The examiner stated that the Veteran should probably not lift over 20 pounds on a regular basis.  The opinion was rendered that the Veteran was employable. 

The Veteran was afforded a VA C&P examination in May 2009.  After examination the Veteran was noted to be limited in his ability to stand for prolonged periods without short rest periods of sitting.  He also could not lift or carry more than 20 pounds due to degenerative back condition.  There was nothing to preclude him from a sedentary job that required mostly sitting, filing, and answering the phone.  He was also noted to be able to do a standing job that allowed him to sit intermittently, such as a Wal-Mart greeter.  The Veteran could drive and demonstrated that he could bend during the examination, when he dropped an object.  The examiner stated that without a doubt the Veteran was employable. 

The Veteran was examined for Vocational Rehabilitation in October 2009.  The Veteran was noted to have a 10th grade education with 6th grade reading ability with a learning disability in math.  He had not had paid employment since 1996 due to restrictions from service-connected back, lower leg, and most likely undiagnosed mental health issues.  It was noted that the combination of these issues had resulted in a poor work history that will limit any suitable occupation.  It was reported that the Veteran will experience negative attitudes from employers as a result.  The Veteran's service-connected disability was noted to substantially contribute to the Veteran's impairment in that the Veteran had limitations that hinder his ability to train consistent with interests, aptitudes, and abilities, prevents or impedes access to training facilities and diminishes the Veteran's motivation to train.  Physical activity requiring heavy lifting, bending, sitting for long periods should be avoided.  It was noted that interpersonal issues will interfere with obtaining employment and places the Veteran a competitive disadvantage to obtain employment for which the Veteran otherwise qualifies.  Retaining employment was noted to be limited because of physical limitations associated with low back and leg problems.  The Veteran was found to have an employment handicap in his impairment in heavy lifting, bending, sitting for long periods and interpersonal issues.  The Veteran was found to have a serious employment handicap in his service connected and non service connected disabilities.  The opinion was rendered that the Veteran was not reasonably feasible to benefit from a program of vocational rehabilitation.  Clear and convincing evidence was noted to show serious physical limitations and severe mental health issues that are debilitating socially and personally to the Veteran.

At a hearing before the undersigned Veterans Law Judge in July 2011, the Veteran reported that he last worked in 2002.

The Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities render him unemployable.  Although VA examiners in September 2005 and May 2009 rendered the opinion that the Veteran is employable in at least sedentary jobs and jobs that required minimal standing, the examiners concede that the Veteran would need rest breaks and that the Veteran could not perform heavy lifting.  The examiners did not comment upon the Veteran education and his prior work experience.

A Vocational Rehabilitation evaluation in October 2009 found the Veteran to not be reasonably feasible for vocational rehabilitation.  The evaluator found that that the Veteran's service-connected disability was noted to substantially contribute to the Veteran's impairment in that the Veteran had limitations that hinder his ability to train consistent with interests, aptitudes, and abilities, prevents or impedes access to training facilities and diminished the Veteran's motivation to train.  In addition, the evaluator found that retaining employment was limited because of physical limitations associated with low back and leg problems.  As such, the Board finds that the evidence is at least in equipoise regarding whether the Veteran could secure and follow a substantially gainful occupation and, therefore, entitlement to a TDIU is granted.


ORDER

Entitlement to an evaluation of 10 percent disabling for scars, right lower extremity associated with residuals of the right ankle, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is granted.


REMAND

In a rating decision, dated in September 2007, the RO reduced the evaluation of low back strain/mild degenerative disc disease from 40 percent disabling to 20 percent disabling, effective December 1, 2007, and reduced the evaluation of radiculopathy of the left lower extremity from 20 percent disabling to 10 percent disabling, effective December 1, 2007.  In October 2007, the Veteran, through his accredited representative, submitted a Notice of Disagreement with these reductions.  Subsequently, in February 2008, the Veteran was issued a statement of the case.  Although the statement of the case provided discussion on the reasons for the reductions, it did not adequately pose the issues raised by the Notice of Disagreement, and did not provide the proper regulations.  As such, the Board finds the February 2008 Statement of the Case (SOC) to be inadequate.  See 38 C.F.R. § 13.29 (2011).  

In a rating decision, dated in July 2009, the RO reduced the evaluation of low back strain/mild degenerative disc disease from 40 percent disabling to 10 percent disabling, effective May 26, 2009.  In a statement from the Veteran's accredited representative, dated in March 2010, the representative expressed disagreement with the reduction of the evaluation of low back stain and mild degenerative disc disease from 40 percent disabling to 10 percent disabling, effective May 26, 2009.  See 38 C.F.R. § 19.27 (2011).  As such, the Board will accept the March 2010 statement as a Notice of Disagreement with the July 2009 rating decision.  To date the Veteran has not been afforded a SOC regarding this issue.

The RO must issue a SOC and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that subsequent to the December 2003 rating decision that granted entitlement to service connection for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle and assigned an initial evaluation of 20 percent disabling the Veteran filed a Notice of Disagreement in April 2004 with the initial evaluation assigned.  In a rating decision dated in May 2005 the RO increased the Veteran's evaluation to 40 percent disabling, effective April 6, 2004.  In a statement dated in May 2005 the Veteran's representative indicated that the Veteran "no longer wished to pursue any additional claims that may not have been adjudicated in the past."  The RO interpreted this statement as a withdrawal of the appeal for a higher initial evaluation for the period subsequent to April 6, 2004; however, continued to issue supplemental statements of the case regarding entitlement to an evaluation in excess of 20 percent disabling for the period prior to April 6, 2004.

The Board notes that the Veteran was never issued a statement of the case in response to the April 2004 Notice of Disagreement regarding the initial evaluation rendered and this error has not been corrected in subsequent supplemental statements of the case that discuss only the first period on appeal.  As a Notice of Disagreement has been filed regarding the initial evaluation and as the Board indicated at the hearing in July 2011 that the entire period remains on appeal, the Board will take jurisdiction of the entire period for the purposes of the initial evaluation.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely notice of disagreement).

Therefore, as the Veteran has not been provided with a statement of the case or supplemental statement of the case regarding the entire period of the issue of entitlement to a higher initial evaluation for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle, the Board finds that the issue must be remanded for an adequate supplemental statement of the case to be rendered regarding this issue.  See 38 C.F.R. § 19.31(b) (2011).

In addition, the Board notes that the Veteran's claim of entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to April 6, 2004; in excess of 40 percent disabling, for the period beginning April 6, 2004, to prior to December 1, 2007; in excess of 20 percent disabling, for the period beginning December 1, 2007, to prior to July 2, 2008; in excess of 40 percent disabling, for the period beginning July 2, 2008, to prior to May 26, 2009; and in excess of 10 percent disabling, for the period beginning May 26, 2009, for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle, may be impacted by the outcome of the claims regarding the propriety of the reductions of the Veteran's evaluations for low back strain/mild degenerative disc disease and radiculopathy of the left lower extremity.  As such, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to April 6, 2004; in excess of 40 percent disabling, for the period beginning April 6, 2004, to prior to December 1, 2007; in excess of 20 percent disabling, for the period beginning December 1, 2007, to prior to July 2, 2008; in excess of 40 percent disabling, for the period beginning July 2, 2008, to prior to May 26, 2009; and in excess of 10 percent disabling, for the period beginning May 26, 2009, for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle until the issues of whether the reductions were proper are resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issues of whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 20 percent, effective December 1, 2007, was proper; whether the reduction in evaluation for service-connected radiculopathy of the left lower extremity from 20 percent disabling to 10 percent disabling, effective December 1, 2007, was proper; and whether the reduction in evaluation for service-connected low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle from 40 percent to 10 percent, effective May 26, 2009, was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case, to include adjudication of entitlement to an initial evaluation in excess of 20 percent disabling, for the period prior to April 6, 2004; in excess of 40 percent disabling, for the period beginning April 6, 2004, to prior to December 1, 2007; in excess of 20 percent disabling, for the period beginning December 1, 2007, to prior to July 2, 2008; in excess of 40 percent disabling, for the period beginning July 2, 2008, to prior to May 26, 2009; and in excess of 10 percent disabling, for the period beginning May 26, 2009, for low back strain/mild degenerative disc disease associated with residuals of fracture of the right ankle and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


